DETAILED ACTION
	This Office Action, based on application 16,672,509 filed 19 October 2020, is filed in response to applicant’s amendment and remarks filed 21 March 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, filed 21 March 2022 in response to the Office Action mailed 18 January 2022, have been fully considered below.
	Response to “Amendments to the Claims”
	The applicant has amended the independent claims to recite (or analogously recite) “reporting a reported logical address (LA) count of the memory device and a reported sector size of the memory device to make the host device control the memory device through the bridge device according to the reported LA count and the reported sector count”.  The applicant maintains [0007], [0008], [0034], and [0054] and Figs 2, 8, and 9 provide support for the highlighted amended subject matter.  The Office has fully reviewed applicant’s remarks on Pages 11-14 and reviewed portions of the specification relied upon by the applicant for disclosing the related subject matter.  While [0054] recites “therefore the host device may treat the memory device as if the memory device has the same sector size and the same LA format as that of the host device …”, the recitation does not provide for “mak{ing} the host device control the memory device” in any way.  In other words, if the host receives these two counts in response to a ‘read capacity’ command, one reading the originally filed specification would not be able to ascertain any action performed by the host to ‘make the host device control the memory device’ in response to receiving the two counts.  As such, the Office presents a new matter rejection in view of applicant’s amendment.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued new matter and indefiniteness rejections in view of applicant’s amendment and remarks.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to Claims 1, 11, and 16 alleging cited prior art fails to disclose the technical solution (or ‘intended use’) of the instant application. Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 was amended to recite “reporting … to make the host device control the memory device through the bridge device according to the reported LA count and the reported sector count”.  The Office has reviewed applicant’s originally filed specification, in particular [0007], [0008], [0034], and [0054] and Figs 2, 8, and 9, and does not find specification support for the amended subject matter.  While [0054] recites “therefore the host device may treat the memory device as if the memory device has the same sector size and the same LA format as that of the host device …”, the recitation does not provide for “mak{ing} the host device control the memory device” in any way.  The claims are further limited to “performing bi-directional mapping between a memory device side LA format of a set of Las at the memory device side corresponding to the memory device and a host device side LA format of a set of Las at the host device side corresponding to the host device …”, which may be a way in which the host device ‘controls’ the memory device; however, the originally filed specification provides no teaching as to how the mapping is related to receiving reported LA or sector counts (or in other words how the reported counts are used to ‘make the host device control the memory device’ as claimed).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOH (US PGPub 2003/0167376) in view of SCSI Commands Reference Manual {hereinafter SCSI-CRM}, KARR et al (US PGPub 2011/0119464), and WANG (US PGPub 2008/0046997).

With respect to Claims 1, 11, and 16, KOH discloses a method/bride device/bridge controller for performing access control between a host device (Fig 5, Host Computer) and a memory device (Fig 5, Memory 22), the method being applicable to a bridge device for coupling the memory device to the host device (Fig 5, Controller {‘bridge device’} connects the Host Computer to Memory 22), the memory device further comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element (¶ [0011] – 22 represents a memory for storing data which includes at least one flash memory that is a non-volatile memory), the method comprising: 
receiving a first test command from the host device (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command); 
receiving a request command from the host device (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command); 
in response to the request command, returning device-related information to the host device, wherein the device-related information at least indicates existence of the memory device (¶ [0067] – the response to the ‘read sense’ command comprises a request sense response packet that informs the host computer of various abnormal operations of the flash drive);
 receiving a second test command from the host device (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command);
receiving a capacity-related command from the host device (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Read Capacity” command); 
in response to the capacity-related command, reporting a reported logical address (LA) count of the memory device and a reported sector size of the memory device to the host device (¶ [0065] – in response to a ‘read capacity’ command, information about the size of one block and information about the total capacity is returned) to make the host device control the memory device through the bridge device according to the reported LA count and the reported sector size preventing an erroneous operation due to a bug of at least one program module on the host device from being applied by the memory device (Reporting ” to make the host device control the memory device through the bridge device according to the reported LA count and the reported sector size preventing an erroneous operation due to a bug …” constitutes a statement of purpose or intended use of the reporting.  “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope under the broadest reasonable interpretation” – see MPEP 2103(I)(C)).

KOH may not explicitly disclose:
the bridge device comprising a connector to allow the memory device being selectively connected to the bridge device or detatched from the bridge device, and the memory device comprising a memory controller arranged to control operations of the memory device;
in response to the first test command, returning failure information to the host device, wherein the failure information indicates that the bridge device is not ready for serving the host device; 
in response to the request command, returning device-related information to the host device, wherein the device-related information at least indicates existence of the memory device;
wherein the reported LA count is different from a real LA count of the memory device, and the reported sector size is different from a real sector size of the memory device; and
performing bi-directional mapping between a memory device side LA format of a set of LAs at the memory device side corresponding to the memory device and a host device side LA format of a set of LAs at the host device side corresponding to the host device during any access operation that the host device performs on the memory device through the bridge device, to allow the host device to access the NV memory in the memory device through the bridge device, wherein the real LA count of the memory device is equal to a number of the set of LAs at the memory device side corresponding to the memory device, and the reported LA count of the memory device is equal to a number of the set of LAs at the host device side corresponding to the host device.  

However, SCSI-CRM discloses:
in response to the first test command, returning failure information to the host device, wherein the failure information indicates that the bridge device is not ready for serving the host device (Page 230 – responses to the ‘TEST UNIT READY’ command include a ‘CHECK CONDITION’ {‘failure information’} status response that may further comprise a ‘NOT READY’ sense key status); and 
in response to the request command, returning device-related information to the host device, wherein the device-related information at least indicates existence of the memory device (Page 230 – responses to the ‘TEST UNIT READY’ command include a ‘GOOD’ {‘pass information’} status response; the response to a ‘medium not present’ would be a ‘CHECK CONDITION’ {‘failure information’} status response, thus a ‘GOOD’ response indicates existence of the medium).
KOH and SCSI-CRM are analogous art because they are from the same field of endeavor of memory interface protocols.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KOH and SCSI-CRM before him or her, to modify the ‘TEST UNIT READY’ command of KOH to include replies as taught by SCSI-CRM.  A motivation for doing so would have been to provide the requester with information if an action is required to make the destination unit ready.  Therefore, it would have been obvious to combine KOH and SCSI-CRM to obtain the invention as specified in the instant claims.

The combination of KOH and SCSI-SRM may not explicitly disclose:
the bridge device comprising a connector to allow the memory device being selectively connected to the bridge device or detatched from the bridge device, and the memory device comprising a memory controller arranged to control operations of the memory device;
wherein the reported LA count is different from a real LA count of the memory device, and the reported sector size is different from a real sector size of the memory device; and
performing bi-directional mapping between a memory device side LA format of a set of LAs at the memory device side corresponding to the memory device and a host device side LA format of a set of LAs at the host device side corresponding to the host device during any access operation that the host device performs on the memory device through the bridge device, to allow the host device to access the NV memory in the memory device through the bridge device, wherein the real LA count of the memory device is equal to a number of the set of LAs at the memory device side corresponding to the memory device, and the reported LA count of the memory device is equal to a number of the set of LAs at the host device side corresponding to the host device.  

However, KARR discloses:
wherein the reported LA count is different from a real LA count of the memory device, and the reported sector size is different from a real sector size of the memory device (¶ [0015] – in response to a ‘read capacity’ command, logical block size may be returned instead of physical block size); and
performing bi-directional mapping between a memory device side LA format of a set of LAs at the memory device side corresponding to the memory device and a host device side LA format of a set of LAs at the host device side corresponding to the host device during any access operation that the host device performs on the memory device through the bridge device, to allow the host device to access the NV memory in the memory device through the bridge device (¶ [0019] – the block mapping bridge converts logical block addresses received in host write requests into corresponding logical block addresses in the control circuitry), wherein the real LA count of the memory device is equal to a number of the set of LAs at the memory device side corresponding to the memory device, and the reported LA count of the memory device is equal to a number of the set of LAs at the host device side corresponding to the host device (¶ [0019] – the number of logical blocks {‘reported LA count’} equals eight times the number of physical blocks {‘real LA count’}).  
KOH, SCSI-CRM, and KARR are analogous art because they are from the same field of endeavor of memory interface protocols.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KOH, SCSI-CRM and KARR before him or her, to modify the “READ CAPACITY” command of the combination of KOH and SCSI-CRM to include address counts and sizes as taught by KARR.  A motivation for doing so would have been to provide the requester memory information formatted according to how the memory is logically allocated (¶ [0015]).  Therefore, it would have been obvious to combine KOH, SCSI-CRM, and KARR to obtain the invention as specified in the instant claims.

The combination of KOH, SCSI-SRM, and WANG may not explicitly disclose:
the bridge device comprising a connector to allow the memory device being selectively connected to the bridge device or detatched from the bridge device, and the memory device comprising a memory controller arranged to control operations of the memory device.
However, WANG discloses:
the bridge device comprising a connector to allow the memory device (Fig 1, Storage Device 100) being selectively connected to the bridge device (Fig 1, Communication Apparatus 300; ¶[0032] – communication apparatus 300 may be any individual or combination of any host bus adaptor, controller, expander, etc) or detatched from the bridge device (¶[0038] – storage device 100 may be detached), and the memory device comprising a memory controller arranged to control operations of the memory device (Fig 1, Storage Device 110  is internal to Storage Device 100; ¶[0032] – storage device controller 110 controls data access to storage space 120).
KOH, SCSI-CRM, KARR, and WANG are analogous art because they are from the same field of endeavor of memory interface protocols.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KOH, SCSI-CRM, KARR, and WANG before him or her, to modify the hard wiring of the memory device to the bridge of the combination of KOH, SCSI-CRM, and KARR to include the ability to detach the memory device from the bridge as taught by WANG.  A motivation for doing so would have been to enable the memory device to be moved from one computer system to another (¶[0038]).  Furthermore, the courts have found that making items portable, separable, and/or adjustable are obvious engineering choices (see MPEP 2144.04(V)(A-D)).  Therefore, it would have been obvious to combine KOH, SCSI-CRM, KARR, and WANG to obtain the invention as specified in the instant claims.

With respect to Claims 2, 12, and 17, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method/bride device/bridge controller each respective parent claim.  
KOH further discloses wherein each of the first test command and the second test command is a test unit ready command (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command), the request command is a request sense command (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command), and the capacity-related command is a read capacity command (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Read Capacity” command).  

With respect to Claims 3, 13, and 18, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method/bride device/bridge controller each respective parent claim.  
KOH further discloses wherein each of the first test command and the second test command is a test unit ready command (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command).
SCSI-CRM further discloses the failure information comprises a reply of command status wrapper fail, and the pass information comprises a reply of command status wrapper pass (Page 230 – responses to the ‘TEST UNIT READY’ command include ‘CHECK CONDITION’ {‘failure information’} and ‘GOOD’ {‘pass information’} status responses).

With respect to Claims 4, 14, and 19, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method/bride device/bridge controller each respective parent claim.
KOH further discloses wherein the request command is a request sense command (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command), and the device-related information comprises information indicating that storage media is changed (¶ [0067] – the response to the ‘read sense’ command comprises a request sense response packet that informs the host computer of various abnormal operations of the flash drive).

With respect to Claims 5, 15, and 20, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method/bride device/bridge controller each respective parent claim.  
KOH further discloses wherein the request command is a request sense command (¶ [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command), and the device-related information comprises information indicating that a Universal Flash Storage (UFS) device is utilized as the memory device (¶ [0067] – the response to the ‘read sense’ command comprises a request sense response packet that informs the host computer of various abnormal operations of the flash drive).  

With respect to Claim 6, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method of claim 1.
KARR further discloses wherein the reported LA count of the memory device is a multiple of the real LA count of the memory device (¶ [0019] – the number of logical blocks {‘reported LA count’} equals eight times the number of physical blocks {‘real LA count’}).  

With respect to Claim 7, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method of claim 6.
KARR further discloses wherein the reported LA count of the memory device is eight times the real LA count of the memory device (¶ [0019] – the number of logical blocks {‘reported LA count’} equals eight times the number of physical blocks {‘real LA count’}).  

With respect to Claim 8, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method of claim 1.
KARR further discloses wherein the real sector size of the memory device is a multiple of the reported sector size of the memory device (¶ [0014] – a logical block size may be 512 bytes {‘reported sector size’} while a physical block size may be 4096 bytes {‘real sector size’}; 4096 bytes / 512 bytes = 8).  

With respect to Claim 9, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method of claim 8.
KARR further discloses wherein the real sector size of the memory device is eight times the reported sector size of the memory device (¶ [0014] – a logical block size may be 512 bytes {‘reported sector size’} while a physical block size may be 4096 bytes {‘real sector size’}; 4096 bytes / 512 bytes = 8).  

With respect to Claim 10, the combination of KOH, SCSI-CRM, KARR, and WANG disclose the method of claim 8.
KARR further discloses wherein the reported sector size of the memory device is equal to 512 bytes, and the real sector size of the memory device is equal to 4096 bytes (¶ [0014] – a logical block size may be 512 bytes {‘reported sector size’} while a physical block size may be 4096 bytes {‘real sector size’}; 4096 bytes / 512 bytes = 8).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137